Title: Account with the Commonwealth of Virginia, [20 April] 1787
From: Madison, James
To: 


Editorial Note
By an act of the October 1785 session of the Virginia assembly, delegates to Congress from Virginia were allowed a salary of “six dollars per day while attending on, travelling to, and returning from Congress,” to be paid quarterly (Hening, StatutesWilliam Waller Hening, ed., The Statutes at
          Large; Being a Collection of All the Laws of Virginia, from the First Session of the
          Legislature, in the Year 1619 (13 vols.; Richmond and Philadelphia, 1819–23)., XII, 48–49). Computation of the wages due was complicated by the conversion of Virginia currency into pounds. The ratio of pounds to Virginia dollars was three-tenths, or three and one-third dollars to the pound (New-York Directory, 1786, pp. 16–17). The amount in pounds was determined by multiplying the number of dollars by three-tenths. Thus the factor “3” in the manuscript is really 0.3, which gives a sum in pounds and tenths of pounds. The tenths of pounds was then converted to shillings. The clerk who prepared JM’s account below did not write down the intermediate steps in the conversion. As an example from the document: $542 multiplied by 0.3 equals 162.6. Six-tenths of a pound equals 12 shillings. The final figure, £162.12.0, is the correct equivalent of $542.
 
[20 April 1787]
1787
Dr. Js. Madison Jr. in Account with the Commonwealth of Virginia Cr.


1787


To advance on the 12th. of Jany. under Auditors warrant.—164.0.0
By wages due for Travelling to and attending on Congress, from Jany. 21. to April 20 inclusive, 90 days at 6 drs. per day
Dollars




540.




  3




162. 0




162.12




224.12



E[rror]s E[xcepte]d Js. Madison Jr.



Debit


To advance of one quarter, as    
Delegation — £162. 0. 0


a delegate commencing on the    
Js. Madison — 174.12. 0


20th. of April 1787—Ds. 542    



  3    



162.12.



E. E. Js. Madison Jr
